DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found to disclose or suggest Applicant’s method for printing documents with security elements carried out by two separate, computer-supported system, comprising each of the recited steps, in combination.  The recite steps are:
 	- preparing a document with placeholders for the security elements in image data by a computer of the security system and transmitting the document to the printing system;
- converting the image data into an output color space of a printing machine by the computer of the printing system, and transmitting the document to the security system;
- generating the security elements and replacing the placeholders with the security elements by a computer of the security system, and transmitting the document to the printing system; and
- printing the document with the security elements by the printing machine of the 
printing system.
 	Claims 2-8 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	U.S. Patent 10,834,287 (Chakrabarty) discloses a method for eliminating one or more outlined sections of a document before printing.  
 	U.S. Patent Application Publication 2022/0201153 (Kobayashi, Ryo) discloses an image processing device including an input device and circuitry.  The circuitry converts text information to be printed included in input data to generate converted information and outputs data for image formation including the converted information.
 	Japanese Patent Application Publication 2021-005365 (Kobayashi, Akira) discloses an image processing apparatus comprising a latent image composition unit that composites background information with latent image information to create a latent image embedded image, and a latent image embedded image addition unit that adds the latent image embedded image into data for printing.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677